        Case: 1:20-cv-02758-DAP Doc #: 1 Filed: 12/14/20 1 of 15. PageID #: 1



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 LAKISHA DAVIS                                   )    CASE NO:
 12314 Auburndale Avenue                         )
 Cleveland, Ohio, 44112                          )    JUDGE:
                                                 )
                           Plaintiff,            )
                                                 )
        vs.                                      )
                                                 )    COMPLAINT FOR VIOLATIONS OF
 SQE DELIVERY, LLC                               )    THE FAIR LABOR STANDARDS
 c/o Stat. Agent, Julio Laurent                  )    ACT AND OHIO MINIMUM FAIR
 871 Indian Lakes Boulevard                      )    WAGE STANDARDS ACT
 Clarksville, Ohio 45113                         )
                                                 )
                                                 )
        -and-                                    )    (Jury Demand Endorsed)
                                                 )
 JULIO LAURENT                                   )
 871 Indian Lakes Boulevard                      )
 Clarksville, Ohio 45113                         )
                                                 )
                         Defendants.             )

       Plaintiff Lakisha Davis, by and through undersigned counsel, as her Complaint against

Defendants, states and avers the following:

                                              PARTIES.

1.   Davis is an individual residing in Cuyahoga county, Ohio.

2.   SQE Delivery, LLC (“SQE”) is a domestic limited liability corporation with its principal place

     of business located in Cuyahoga county, Ohio.

3.   During all times material to this Complaint, SQE was Davis’ “employer” within the meaning

     of Section 3(d) of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 203(d); Section34a,

     Article II, of the Ohio Constitution; and the Ohio Minimum Fair Wages Standards Act

     (“OMWFSA”).

4.   Laurent is the owner, operator, and principal manager of SQE.
        Case: 1:20-cv-02758-DAP Doc #: 1 Filed: 12/14/20 2 of 15. PageID #: 2



5.    As owner, president, and CEO of SQE, Laurent supervised and/or controlled Davis’

      employment with SQE, acted directly or indirectly in the interest of SQE in relation to its

      employees, and was an employer within the meaning of section 3(d) of the FLSA.

6.    Department of Labor regulations provide that employees may work simultaneously for two or

      more joint employers. 29 C.F.R. § 791.2(a). Joint employment occurs when the two employers

      are “not completely disassociated” from one another. Id. Joint employers are “responsible,

      both individually and jointly, for compliance with all of the applicable provisions of the act,

      including the overtime provisions. Id.

7.    At all times referenced herein, Defendants jointly employed Davis are joint and severally liable

      for the harm to Davis described herein.

                                  PERSONAL JURISDICTION.

8.    Defendants hire citizens of the state of Ohio, contract with companies in Ohio, and own or

      rent property in Ohio. As such, the exercise of personal jurisdiction over Defendants comports

      with due process.

9.    Davis performed work in this judicial district, was paid unlawfully by Defendants pursuant to

      work performed in this district and/or was hired out of this district.

10.   This cause of action arose from or relates to the contacts of Defendants with Ohio residents,

      thereby conferring specific jurisdiction over Defendants.

                     SUBJECT MATTER JURISDICTION AND VENUE.

11.   This Court has jurisdiction over the subject matter of this action under the FLSA, 29 U.S.C. §

      216(b) and 28 U.S.C. § 1331.

12.   This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Davis’ state law claims

      because those claims derive from a common nucleus of operative facts.




                                                  .2
        Case: 1:20-cv-02758-DAP Doc #: 1 Filed: 12/14/20 3 of 15. PageID #: 3



13.   Venue is proper in this District because Defendants do a sizeable portion of their business in

      this District, and all of the wrongs herein alleged occurred in this District.

                                            COVERAGE.

14.   At all times referenced herein, SQE formed a single enterprise within the meaning of Section

      3(r) of the FLSA, 29 U.S.C. § 203(r); and formed a single enterprise engaged in commerce

      within the meaning of Section 3(s)(1) of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

      § 203(s)(1)(A)(ii), in that said enterprise at all times hereinafter mentioned had employees

      engaged in commerce or in the production of goods for commerce, or employees handling,

      selling or otherwise working on goods or materials that have been moved in or produced for

      commerce by any person and in that enterprise had an annual gross volume of sales made or

      business done of not less than $500,000.00.

15.   At all times relevant to this Complaint, Davis was subject to “individual coverage” under the

      FLSA because she was engaged in commerce between the states on behalf of Defendants when

      she performed her primary job duties.

                                   FACTUAL ALLEGATIONS.

16.   SQE is a delivery and logistics company who primarily provides “final mile” delivery services

      for Amazon.com.

17.   At all times referenced herein, SQE operated out of Euclid, Ohio.

18.   Davis is a former employee of Defendants.

19.   Davis was first hired by Defendants as a delivery driver on or about January 17, 2020.

20.   As a delivery driver, Davis’ primary job duty was to deliver Amazon.com packages to

      Amazon.com customers utilizing Defendant’s delivery vans.

21.   At all times referenced herein, the delivery vans operated by Davis had a curb weight of less

      than 10,000 lbs.

                                                   .3
        Case: 1:20-cv-02758-DAP Doc #: 1 Filed: 12/14/20 4 of 15. PageID #: 4



22.   Davis was paid by Defendants on an hourly basis.

23.   Davis was assigned delivery routes by Defendants and was typically scheduled to work at least

      40-50 hours per week, consisting of four or five 10-hour shifts.

24.   At all times referenced herein, Defendants required that Davis complete all deliveries on her

      route no matter how long it took her.

25.   Defendants required Davis to complete all of her deliveries even if it took her more than the

      hours she was scheduled to work.

26.   Due to the nature of the work performed by Davis, it often took her more than ten hours to

      complete her deliveries each day.

27.   Regular, everyday occurrences like traffic and weather often prevented Davis from completing

      her deliveries in exactly ten hours.

28.   Defendants often assigned Davis routes that were too long be completed in ten hours, even in

      perfect conditions.

29.   As a result of Davis’ frequently working longer than ten hours per day, she regularly worked

      greater than the 40-50 hours per week she was scheduled.

30.   Throughout Davis’ employment with Defendants, Defendants regularly and systematically

      altered her time records to avoid paying her overtime.

31.   Defendants regularly altered Davis time records to conform with her schedule rather than the

      hours she actually worked.

32.   As a result of Defendant’s practice of altering time records, Davis was systematically denied

      overtime pay.

33.   At all times referenced herein, Defendants required Davis and other drivers to clock out for a

      30-minute lunch, regardless of whether they actually took a lunch.




                                                 .4
        Case: 1:20-cv-02758-DAP Doc #: 1 Filed: 12/14/20 5 of 15. PageID #: 5



34.   As a result of Davis’ oppressive workload, she and other drivers often could not take any time

      to stop and eat a lunch.

35.   Defendants knew that Drivers like Davis typically could not eat a lunch while performing their

      deliveries.

36.   In or around February of 2020, a Human Resource representative for SQE, India (last name

      unknown) sent a message to all drivers through a phone app used by SQE, “Slack,” warning

      that Drivers were required to clock out for a 30 minute lunch or that they would be written up

      (“Lunch Message.”)

37.   The thrust of India’s Lunch Message was that drivers had to clock out, not that drivers had to

      take a lunch.

38.   India concluded the Lunch Message by clarifying that “if you are working 5 or more hours a

      30-minute lunch will be deducted no matter what”:




39.   As evidenced by the below message to fellow driver Naim Hasrouni, Defendants lied to drivers

      like Davis and told them that 30 minutes had to be deducted for a lunch break pursuant to Ohio

      law:

                                                 .5
        Case: 1:20-cv-02758-DAP Doc #: 1 Filed: 12/14/20 6 of 15. PageID #: 6




40.   As a result of Defendants’ constant pressure to clock out for lunch “no matter what” or face

      discipline, Davis regularly clocked out for lunch breaks she did not take.

41.   Beginning in March of 2020, Defendants escalated their efforts to force Davis and other

      drivers to work off the clock.

42.   In or around March of 2020, Laurent announced to all drivers that SQE would not pay them

      beyond 8:45pm, even if their duties required them to work later than this time.

43.   Laurent further warned that employees who were clocked in past 8:45 pm would be subject to

      progressive discipline and then terminated.

44.   Subsequent to March 1, 2020, Defendant had a practice and policy of altering time records to

      indicate a clock out time of 8:45pm when drivers worked past that time.

45.   Defendants altered Davis’ time records to reflect an 8:45pm clock-out time on several occasion

      on which she worked past that time.


                                                 .6
        Case: 1:20-cv-02758-DAP Doc #: 1 Filed: 12/14/20 7 of 15. PageID #: 7



46.   Subsequently, Davis complained when she noticed that her clock-out times were being

      changed to 8:45pm on days in which she worked later.

47.   On March 17, 2020, Davis complained to India and Laurent about her time being changed in

      ADP, Defendants’ time keeping system.

48.   India responded to Davis’ March 17, 2020 complaint by pointing Davis to the following

      message that she had posted in the “general folder” in Slack regarding clock out times:




49.   Laurent responded to Davis’s complaint by stating that she was required to clock out by

      8:45pm or she would face disciplinary action:




                                                 .7
        Case: 1:20-cv-02758-DAP Doc #: 1 Filed: 12/14/20 8 of 15. PageID #: 8



50.   Defendants willfully failed and refused to correct Davis’ punchout times and threatened her

      with discipline as part of concerted effort to encourage, if not require, off the clock work.

51.   As a result of Defendant’s constant threats, Davis often felt pressured to clock out even though

      she continued to work.

52.   Less than a week after Davis complained about not being paid for all hours worked,

      Defendants terminated her employment.

53.   As justification for terminating Davis, Defendants claimed that she was a “poor performer.”

54.   At all times referenced herein, Defendants maintained a progressive discipline policy.

55.   Davis never received any verbal discipline for any alleged poor performance.

56.   Davis never received any written discipline for any alleged poor performance.

57.   Defendants’ stated reason for terminating Davis is a pretext for unlawful retaliation because

      Davis made complaints about not being paid for all hours worked.

58.   Defendants’ stated reason for terminating Davis is a pretext for unlawful retaliation because

      Davis made complaints about not Defendant’s unlawful time shaving practices.

59.   Upon information and belief, Defendants had a policy and practice of terminating drivers who

      complained about not being paid properly for all hours worked.

60.   As a result of Defendants’ Conduct, Davis has suffered and continues to suffer damages.

        COUNT I: FAILURE TO PAY OVERTIME IN VIOLATION OF THE FLSA
                               (29 U.S.C. § 207).

61.   Davis restates each and every prior paragraph of this Complaint, as if it were fully restated

      herein.

62.   The FLSA requires each covered employer such as Defendants to compensate all non-exempt

      employees at a rate of not less than 1.5 times the regular rate of pay for all work performed in

      excess of forty (40) hours in a work week.

63.   Davis was not exempt from the right to receive overtime pay under the FLSA.
                                                   .8
        Case: 1:20-cv-02758-DAP Doc #: 1 Filed: 12/14/20 9 of 15. PageID #: 9



64.   Davis is entitled to be paid overtime compensation for all overtime hours she worked.

65.   At all times relevant to this action, Defendants willfully failed and refused to pay Davis

      overtime wages (of time and one-half of at least the applicable Ohio minimum wage) for all

      overtime hours worked, as required by the FLSA, in amounts to be proven at trial.

66.   Defendants recklessly failed to investigate whether their failure to pay Davis an overtime wage

      (of time and one-half of at least the applicable Ohio minimum wage) for all of the overtime

      hours worked during the relevant time period violated the Federal Wage Laws of the United

      States.

67.   Alternatively, Defendants intentionally misled Davis to believe that Defendants were not

      required to her all overtime wages due.

68.   Alternatively, Defendants concocted a scheme pursuant to which they deprived Davis of the

      full amount of overtime pay she earned.

69.   As a result of Defendants’ failure to properly compensate Davis at a rate not less than 1.5 times

      the regular rate of pay for all work performed in excess of 40 hours in a work week, Defendants

      violated the FLSA, 29 U.S.C. §§ 201 et. seq., including 29 U.S.C. § 207(a)(1) and § 215(a).

70.   Defendants’ conduct as alleged herein constitutes a willful violation of the FLSA within the

      meaning of 29 U.S.C. § 255(a).

71.   Defendants lacked a good faith belief that their compensation practices complied with the

      FLSA.

72.   Defendants knew that their compensation practices violated the FLSA but committed the

      violations anyways.

73.   Defendants engaged in open and blatant wage theft against Davis and other drivers so that

      Laurent could continue to live in a $400,000.00 home while his drivers lived in squalor.




                                                  .9
       Case: 1:20-cv-02758-DAP Doc #: 1 Filed: 12/14/20 10 of 15. PageID #: 10



74.   Davis is entitled to damages in the amount of her unpaid overtime compensation, plus

      liquidated damages as provided by the FLSA, 29 U.S.C. § 216(b), and other such legal and

      equitable relief as the Court deems just and proper, including her attorneys’ fees and costs.

COUNT II: FAILURE TO PAY OVERTIME IN VIOLATION OF THE OMFWSA, O.R.C.
                            § 4111.03, et seq.

75.   Davis restates each and every prior paragraph of this Complaint, as if it were fully restated

      herein.

76.   The OMFWSA requires that covered employees be compensated for every hour worked in a

      workweek including payment of all earned overtime compensation. See R.C. §§ 4111.03.

77.   Defendants violated the OMFWSA with respect to Davis by failing to pay Davis overtime

      compensation for any hours she worked over 40 in a week.

78.   As a direct and proximate result of Defendants’ unlawful conduct, Davis has suffered and will

      continue to suffer a loss of income and other damages.

79.   Having violated the OMFWSA, Defendants are liable to Davis pursuant to R.C.

      § 4111.10 for the full amount of her unpaid overtime and for costs and reasonable attorneys’

      fees.

COUNT III: VIOLATION OF THE OHIO PROMPT PAYMENT ACT, O.R.C. § 4113.51.
                       (Asserted Against SQE Only).

80.   Davis restates each and every prior paragraph of this Complaint, as if it were fully restated

      herein.

81.   The Ohio Prompt Pay Act (“OPPA”) required SQE to pay Davis all wages, including unpaid

      overtime, on or before the first day of each month, for wages earned by Davis during the first

      half of the preceding month ending with the fifteenth day thereof, and on or before the fifteenth

      day of each month, for wages earned by Davis during the last half of the preceding calendar

      month. See O.R.C. § 4113.15(A).

                                                 .10
        Case: 1:20-cv-02758-DAP Doc #: 1 Filed: 12/14/20 11 of 15. PageID #: 11



82.    Davis was not paid all wages due within 30 days of her performing the work that entitled her

       to overtime. See R.C. §4113.15(B).

83.    Davis unpaid wages remain unpaid for more than 30 days beyond her regularly scheduled

       payday.

84.    Davis has been harmed and continues to be harmed by SQE’s acts and/or omissions as

       described herein.

      COUNT IV: VIOLATION OF 29 U.S.C. § 215(A)(3) - UNLAWFUL RETALITION IN
                           VIOLATION OF THE FLSA.

85.    Davis restates each and every prior paragraph of this Complaint, as if it were fully restated

       herein and further alleges as follows:

86.    The FLSA, at 29 U.S.C. § 215(a)(3), makes it unlawful for an employer to retaliate against an

       employee who seeks to enforce her rights under the FLSA.

87.    Davis was terminated because she made protected complaints under the FLSA.

88.    Defendants violated 29 U.S.C. § 215(a)(3) of the FLSA and showed reckless disregard of the

       provisions of the FLSA concerning retaliation by taking adverse actions against Davis because

       she made protected complaints under the FLSA.

89.    By reason of the foregoing acts of Defendants, Davis has suffered damages, including lost

       income. Davis is entitled to recover liquidated damages for these damages pursuant to the Fair

       Labor Standards Act.

90.    Davis requests recovery of her attorney’s fees and costs associated with this cause of action as

       provided by 29 U.S.C. § 216(b).

       COUNT V: RETALIATION BASED ON PROTECTED WAGE COMPLAINTS IN
       VIOLATION OF ARTICLE II, SECTION 34A OF THE OHIO CONSTITUTION.

91.    Davis incorporates by reference the allegations in the preceding paragraphs.




                                                  .11
       Case: 1:20-cv-02758-DAP Doc #: 1 Filed: 12/14/20 12 of 15. PageID #: 12



92.   Pursuant to Article II, Section 34a of the Ohio Constitution, “[n]o employer shall discharge or

      in any other manner discriminate or retaliate against an employee for exercising any right

      under this section or any law or regulation implementing its provisions or against any person

      for providing assistance to an employee or information regarding the same.”

93.   Davis was terminated by Defendants because she made protected complaints regarding

      Defendants’ failure to pay her all wages due.

94.   Defendants’ termination of Davis constitutes a retaliatory adverse action against Davis in

      violation of Article II, Section 34a of the Ohio Constitution.

95.   By reason of the foregoing acts of Defendants, Davis has suffered economic damages and has

      suffered from emotional distress.

96.   Pursuant to Ohio R.C. §4111.14(J), Davis is entitled to “an amount set by the state or court

      sufficient to compensate the employee and deter future violations, but not less than one

      hundred fifty dollars for each day that the violation continued,” as well as her attorney’s fees

      and costs.

           COUNT VI: UNLAWFUL WITHHOLDING OF EARNED BENEFITS.
                          (Asserted Against SQE Only).

97.   Davis incorporates by reference the allegations in the preceding paragraphs.

98.   Davis earned paid time off (“PTO”) during her employment with Defendants.

99.   Davis had accumulated a balance of unused PTO by the time she was terminated.

100. Davis’ accumulated PTO time was an earned benefit under Ohio law, and Defendants were

      required to pay Davis the accumulated balance of her PTO absent a written policy saying that

      such time was forfeited. See Korsnak v. CRL, Inc., 8th Dist. Cuyahoga No. 84403, 2004-Ohio-

      6116, ¶¶ 14-28.

101. SQE did not maintain any written policy that called for unused, accumulated PTO time to be

      forfeited.
                                                 .12
      Case: 1:20-cv-02758-DAP Doc #: 1 Filed: 12/14/20 13 of 15. PageID #: 13



102. Subsequent to her termination, Davis demanded that SQE pay her accumulated PTO time.

103. SQE refused to pay Davis her accumulated PTO time, in violation of Ohio law.

104. Davis has been harmed and continues to be harmed by SQE’s acts and/or omissions as

     described herein.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Lakisha Davis requests judgment against all Defendants and for

an Order:

   (a) Issuing a declaratory judgment that the practices complained of herein are unlawful under
       the FLSA, 29 U.S.C. §§ 201 et seq.;

   (b) Issuing a declaratory judgment that Defendant violated the recording-keeping requirements
       of the FLSA, 29 U.S.C. §§ 201 et. seq., including 29 U.S.C. § 211(c) and § 215(a), and the
       OMWFSA, R.C. § 4111.08;

   (c) Awarding Davis her unpaid overtime wages and an additional equal amount as liquidated
       damages pursuant to 29 U.S.C. § 216(b);

   (d) Awarding Davis all remedies provided for by the OPPA, including interest and/or $200.00,
       whichever is greater;

   (e) Awarding damages, including actual, economic, non-economic, general, special, incidental,
       statutory, punitive, treble, liquidated, and consequential to Davis in an amount to be
       determined at trial;

   (f) Awarding pre-judgment and post-judgment interest as provided by law;

   (g) Awarding reasonable attorneys’ fees and costs; and

   (h) Awarding such other and further relief that this Court deems appropriate.




                                               .13
Case: 1:20-cv-02758-DAP Doc #: 1 Filed: 12/14/20 14 of 15. PageID #: 14



                                            Respectfully submitted,

                                            /s/ Chris P. Wido
                                            Chris P. Wido (0090441)
                                            THE SPITZ LAW FIRM, LLC
                                            25200 Chagrin Boulevard, Suite 200
                                            Beachwood, Ohio 44122
                                            Phone: (216) 291-4744
                                            Fax: (216) 291-5744
                                            Email: chris.wido@spitzlawfirm.com


                                            Attorneys for Plaintiff Lakisha Davis




                                  .14
Case: 1:20-cv-02758-DAP Doc #: 1 Filed: 12/14/20 15 of 15. PageID #: 15




                             JURY DEMAND

Plaintiff Lakisha Davis demands a trial by jury by the maximum number of jurors permitted.



                                             /s/ Chris P. Wido
                                             Chris P. Wido (0090441)
                                             THE SPITZ LAW FIRM, LLC

                                             Attorney for Plaintiff Lakisha Davis




                                       .15
